Exhibit 16.1 Letter on change of certifying accountant Child, Van Wagoner & Bradshaw, PLLC 5296 SouthCommerce Drive, Suite 300 Salt Lake City, Utah84107-5370(801) 281-4700 August9,2012 Securities and Exchange Commission treet,NE Washington, D.C. 20549 Ladies and Gentlemen: The firm ofChild, Van Wagoner & Bradshaw, PLLCwas previously principal accountant for Fulucai Productions Ltd.(the "Company") and reportedonthe financial statements ofthe Company for the years endedApril 30, 2012 and 2011. On or about August 1, 2012,we changed our accountingpractice fromChild, Van Wagoner & Bradshaw, PLLCto Anderson Bradshaw PLLC. WehavereadtheCompany's statementsincludedunder Item 4.01 ofits Form 8-KdatedAugust9 ,2012,andagree with suchstatements. Very truly yours, /s/Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
